Citation Nr: 1010055	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  99-15 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.  

2.  Entitlement to an initial rating in excess of 10 percent 
for Osgood-Schlatter's disease of the left knee.

3.  Entitlement to an initial rating in excess of 10 percent 
for Osgood-Schlatter's disease of the right knee.

4.  Entitlement to an initial rating in excess in excess of 
20 percent for cervical spine degenerative disc disease.  

5.  Entitlement to an initial rating in excess of 20 percent 
for thoracolumbar degenerative disc disease, prior to March 
6, 2009, and to a rating in excess with 40 percent 
thereafter.  

6.  Entitlement to an effective date prior to March 6, 2009, 
for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 
1985.  

This matter originally stems from an October 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Philadelphia, Pennsylvania, which denied service 
connection for Osgood-Schlatter's disease of each knee.  
After the Veteran testified in January 1997 before an RO 
Hearing Officer, a September 1997 decision by that Hearing 
Officer granted service connection for Osgood-Schlatter's 
disease of each knee, with each knee being assigned an 
initial noncompensable disability rating, all effective from 
April 23, 1996 (date of receipt of the original claim for 
service connection).  These were the Veteran's only service-
connected disabilities at that time and the rating decision 
results in a combined noncompensable disability evaluation.

The Veteran filed an October 1997 notice of disagreement 
(NOD) to the initial noncompensable disability ratings 
assigned by the September 1997 rating decision.  A July 1998 
rating decision granted ratings of 10 percent for Osgood-
Schlatter's disease of each knee, effective from April 23, 
1996.  Thereafter, the Veteran perfected his appeal by filing 
VA Form 9 in August 1999.  

A December 2000 Board decision denying initial ratings in 
excess of 10 percent for Osgood Schlatter's disease of each 
knee was appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In June 2001, VA filed a Motion for 
Remand and to Stay Proceedings, requesting the Court to 
vacate the December 2000 Board decision and remand the case 
for compliance with the Veterans Claims Assistance Act of 
2000 (VCAA).  In September 2001, the appellant's attorney 
filed a motion for remand and opposition to the secretary's 
motion.  By an order, dated in October 2001, the Court 
granted the Secretary's motion, but cited that it was 
vacating the Board's "January 18, 2001," [sic] decision.  
In a June 2002 order, the Court revised its October 2001 
order to reflect that the Board decision being vacated was 
dated December 22, 2000.  

The Board remanded the case in July 2003 for VCAA compliance 
to inquiry whether the Veteran had received any treatment by 
any other health care providers, VA or Non-VA, for his 
service-connected knee disorders since April 1995, and to 
afford him a VA rating examination.  Specifically, an 
examiner was requested to comment upon functional limitation 
due to Osgood-Schlatter's disease, whether a right medial 
meniscus tear was a manifestation thereof, and whether the 
symptoms of the meniscal tear, as well as symptom of 
nonservice-connected fibromyalgia, were separate and distinct 
as opposed to causing symptoms overlapping those due to the 
service-connected knee disorders.  

A March 2005 rating decision denied service connection for 
fibromyalgia, to include as not secondary to the service-
connected Osgood-Schlatter's disease of the knees, and denied 
a TDIU rating.  An NOD to these denials was filed in March 
2005.  After these issues were addressed in a September 2005 
statement of the case (SOC) and the appeal perfected by 
filing VA Form 9 in October 2005.  

An August 2005 rating decision granted service connection 
cervical spine degenerative disc disease (DDD) and for 
thoracolumbar DDD, with each being assigned initial 20 
percent disability ratings, all effective October 23, 2002 
(date of receipt of claim consisting of a private attorney's 
letter).  This resulted in a combined disability rating of 50 
percent since October 23, 2002 (including the bilateral 
factor).  

An NOD to these initial ratings was received in October 2005 
and after an SOC was issued in August 2006, the appeal was 
perfected by filing VA Form 9 in September 2006, in which the 
Veteran requested the opportunity to testify at a Board 
hearing at the RO (called a travel Board hearing).  This was 
clarified in October 2006 to be a request for a 
videoconference.  

In January 2008 the Veteran's attorney filed a petition with 
the Court for extraordinary relief in the nature of a writ of 
mandamus requesting expedited treatment of the claims for 
increased ratings for the service-connected Osgood-
Schlatter's disease of the knees.  In February 2008 the Court 
denied the petition.  

A July 2009 rating decision granted an increase in the 20 
percent rating for thoracolumbar DDD to 40 percent, effective 
March 6, 2009 (date of VA examination).  This resulted in a 
combined disability evaluation of 60 percent from March 6, 
2009.  That rating decision also granted a TDIU rating and 
established basic eligibility to Dependents' Educational 
Assistance, both from March 6, 2009.  

An August 2009 supplemental SOC (SSOC) addressed entitlement 
to ratings in excess of 10 percent for Osgood-Schlatter's 
disease of each knee, an initial rating in excess of 20 
percent for cervical spine DDD, and service connection for 
fibromyalgia.  

A September 2009 SSOC addressed entitlement to a rating in 
excess of 40 percent for DDD of the thoracolumbar spine since 
March 6, 2009.  

By letter dated in October 2009, the Veteran's attorney 
disagreed with the effective date of March 6, 2009, for the 
assignment of a TDIU rating (alleging unemployability since 
at least 2002).  

The case was sent to the Board to schedule the Veteran for a 
hearing, of which he and his attorney were notified by letter 
in October 2009 and which was scheduled in November 2009.  
However, he failed to attend that hearing.  

The Veteran submitted additional evidence, a statement dated 
in May 2005 from Dr. E. S., after the most recent 
supplemental statement of the case (SSOC) and the case was on 
appeal at the Board.  38 C.F.R. § 20.1304(c) states that any 
"pertinent" evidence submitted by the Veteran which is 
accepted by the Board must be referred to the agency of 
original jurisdiction for review, unless this procedural 
right is waived by the Veteran.  No such waiver was received 
in this instance.  However, as the evidence is a duplicate of 
evidence already on file it does not provide any pertinent 
evidence with regard to the claims being adjudicated and the 
Board finds no prejudice in proceeding with a decision.  38 
C.F.R. § 20.1304(c) (2009).  

The issue entitlement to an effective date prior to March 6, 
2009, for a TDIU rating is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Fibromyalgia is first shown years after the Veteran's 
active service and is unrelated thereto, and is not 
proximately due to or aggravated by service-connected 
disorders. 

2.  The Veteran's left knee disability is not productive of 
subluxation, ligamentous instability, cartilage dislocation, 
locking or joint effusion and flexion is not limited to 30 
degrees or less and extension is normal and his pain on 
motion is not productive of additional functional impairment.  

3.  The Veteran's right knee disability is not productive of 
subluxation, ligamentous instability, cartilage dislocation, 
locking or joint effusion and flexion is not limited to 30 
degrees or less and extension is normal and his pain on 
motion is not productive of additional functional impairment. 

4.  The Veteran's cervical spine DDD has not been manifested 
by severe limitation of motion, flexion was not less than 10 
degrees, a vertebral fracture, incapacitating episodes, 
ankylosis, flexion of 15 degrees or less, or neurological 
manifestations due to DDD. 

5.  Prior to March 6, 2009, the service-connected 
thoracolumbar DDD was not manifested by more than moderate 
limitation of motion, flexion was not 30 degrees or less, a 
vertebral fracture, incapacitating episodes, ankylosis or 
neurological manifestations due to DDD.  

6.  As to thoracolumbar DDD since March 6, 2009, there is no 
evidence of incapacitating episodes, vertebral fracture, 
ankylosis or neurological manifestations due to DDD.  


CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred or aggravated in active 
service and is not proximately due to or aggravated by 
service-connected disorders.  38 U.S.C.A. §§ 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) and (b) (2009). 

2.  The criteria for an initial rating in excess of 10 
percent for Osgood-Schlatter's disease of the left knee have 
not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.27, 4.40, 
4.45, 4.59, Diagnostic Codes 5010 - 5003 - 5260 - 5261 
(2009).  

3.  The criteria for an initial rating in excess of 10 
percent for Osgood-Schlatter's disease of the right knee have 
not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.27, 
4.45, 4.59, Diagnostic Codes 5010 - 5003 - 5260 - 5261 
(2009).  

4.  The criteria for an initial rating in excess in excess of 
20 percent for cervical spine DDD have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 
Diagnostic Codes 5242 and 5243 (2009).  

5.  The criteria for an initial rating in excess of 20 
percent for thoracolumbar DDD prior to March 6, 2009, have 
not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 
4.59, Diagnostic Codes 5242 and 5243 (2009).  

6.  The criteria for a rating in excess of 40 percent for 
thoracolumbar DDD since March 6, 2009, have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 
Diagnostic Codes 5242 and 5243 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As to the claim for service connection for fibromyalgia, the 
Veteran was provided with pre-adjudication VCAA notice by 
letter, dated in November 2004, prior to the initial March 
2005 RO adjudication thereof.  He was notified of the 
evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  He was also 
notified that VA would obtain service records, VA records, 
and records from other Federal agencies, and that he could 
submit private medical records or authorize VA to obtaining 
private medical records on his behalf.  

As to the claims for greater initial ratings where, as here, 
service connection has been granted and an initial disability 
rating has been assigned, the claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of an NOD does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  See 38 C.F.R. 
§ 3.159(b)(3) (2009). 

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claims for 
initial higher ratings.  Dingess at 19 Vet. App. 473. 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims. 

The Veteran was afforded the opportunity to testify at a 
hearing in support of his claims but declined that 
opportunity.  The RO has obtained the Veteran's service 
treatment records and VA treatment records.  Also, private 
clinical records have been obtained, as have records 
pertaining to the Veteran's award of Social Security 
Administration (SSA) disability benefits.  

The Veteran was afforded several VA rating examinations for 
the claims for increase.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

Substantial, rather than absolute or strict, remand 
compliance is the appropriate standard for determining remand 
compliance under Stegall v. West, 11 Vet. App. 268 (1998)).  
Chest v. Peake, No. 2007-7303, slip op (July 21, 2008 Fed. 
Cir.); 2008 WL 2796362 (Fed.Cir.); see also D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999)).  Here, since the 2003 Board remand 
the RO has informed the Veteran of the VCAA requirement as to 
increased rating claims in RO letter dated in January 2006.  
The RO has inquired as to the existence of other treatment 
sources and additional private and VA clinical records have 
been obtained.  Indeed, two additional volumes have now been 
added to the record.  Also, the Veteran had been afforded 
several VA rating examinations and the questions posed in the 
2003 remand were addressed therein (as reported hereafter).  
Accordingly, the Board concludes that there has been 
substantial compliance with the 2003 Board remand. 

As there is no indication that the Veteran or his attorney 
were unaware of what was needed for claim substantiation nor 
any indication of the existence of additional evidence for 
claim substantiation, the Board concludes that there has been 
full VCAA compliance.  



Background

The service treatment records show that in June 1981 the 
Veteran had Osgood-Schlatter's disease but the records are 
negative for injury or trauma of any kind of his knees or any 
spinal segment.  In a medical history questionnaire at 
service discharge he reported being right handed. 

The Veteran's claim for service connection for Osgood-
Schlatter's disease was received on April 23, 1996. 

In March 1996 Dr. G. J. F. reported that he had seen the 
Veteran for the past 3 years for bilateral knee pain, which 
was worse on walking or standing.  He had complained of 
increased swelling below the knee caps and had taken Tylenol 
and Advil for pain.  

On VA examination in July 1996 of the Veteran's knees it was 
noted that Osgood-Schlatter's disease was a pre-existing 
disorder developing during adolescence, which was a bony 
prominence of the tibial tubercle, below the knee, making it 
difficult to kneel on the knees.  He had completed his tour 
of duty without being on light duty and had not received 
treatment, except to avoid kneeling.  Physicians after 
service had told him that there was no specific treatment.  
He had worked at the Tobyhanna Depot and had taken some sick 
days.  He took Motrin or Tylenol on occasions.  He reported 
that his knees were very painful.  On examination he walked 
without a limp.  He had a prominence on the tibial tubercles, 
moderately so on the right and relatively mild on the left.  
He complained of tenderness over the areas, to even light 
touch, even though there was no inflammation, heat, redness 
or swelling.  No bursa had formed over the bony prominences. 
The knee joint was not involved in this condition, except 
that the patellar tendon attached to the tibial tubercle, and 
thus the knee joint itself had a normal appearance and normal 
physical findings.  There was full extension and full flexion 
of "130" degrees in both knees.  There was no instability 
in either knee, since the knee joint was not involved.  The 
knee ligaments were fully intact.  X-rays showed no 
abnormality other than the prominence of the right tibial 
tubercle.  His knee condition had made it difficult to kneel 
on his knees but he had completed his full tour of duty and 
was able to work daily at a job requiring long periods of 
standing and some kneeling.  

In June 1998 Dr. G. J. F. reported that he had seen the 
Veteran on numerous occasions for pain and discomfort.  The 
pain was worsened by walking or standing, as well as by 
crawling and climbing.  He had missed time from work due to 
this.  He had been instructed to perform stretching exercises 
and apply ice.  He had been started on prescription strength 
Naprosyn to relieve inflammation.  His knee condition was now 
worse than it was several years ago.  It was felt that he had 
a minimum 10 percent disability due to his bilateral knee 
disability.  

In a June 1998 statement the Veteran reported missing 2 or 
more weeks of work yearly due to his knees.  He requested 
another rating examination.  

On VA rating examination in June 1998 the Veteran complained 
of pain in the anterior aspect of both knees, which was 
slightly worse in the right knee.  His symptoms included 
persistent swelling over the right greater tibial tuberosity 
with intermittent redness.  His symptoms worsened with 
walking and physical activities, e.g., squatting and 
kneeling.  He could not walk more than 1/2 mile and sometimes 
used a cane.  His symptoms were worse in cold and damp 
weather.  He did not use knee braces. 

On examination the Veteran had a normal gait.  There was some 
protuberance of the right tibial tuberosity with some redness 
but no induration.  He had deep tenderness over the tibial 
tuberosity.  Right knee motion was from zero degrees of 
extension to 130 degrees of flexion, and he had pain after 
flexion of more than 125 degrees in the right knee.  The 
right knee was stable to ligament testing.  There was a 
minimal protuberance of the left tibial tuberosity with only 
deep tenderness.  Left knee motion was from zero degrees of 
extension to 135 degrees of flexion, and he had pain after 
flexion of more than 130 degrees in the left knee.  The left 
knee was stable to ligament testing.  X-rays revealed normal 
joint spaces.  There was a sabella of each knee, posteriorly, 
which was a normal finding.  The diagnosis was residual 
Osgood-Schlatter's disease, worse on the right than the left, 
with normal knee joint spaces.  

In a statement received in September 1998 the Veteran 
reported that in August 1998 he had had to ask his employer 
to remove him from his present job due to pain and limitation 
of motion of the knees.  His job had required kneeling, 
bending, crawling, and climbing, all of which caused knee 
pain.  His request had been granted and he was placed in a 
job sitting at a bench, working on electronic equipment but 
his knees still caused problems due to long periods of 
sitting.  

In a February 1999 statement Dr. W. P. B., III, stated that 
the Veteran had progressive worsening of knee symptoms, such 
that he had tibial tuberosity knee pain even at rest while 
seated.  It was recommended that he have a medical re-
evaluation determine whether a change in his disability 
status was warranted. 

On VA examination in April 1999 the Veteran complained of 
bilateral knee pain and swelling but he had no history of 
weakness, heat, redness, instability, giving-way, locking, 
fatigability, lack of endurance or motor incoordination.  He 
had occasional knee stiffness.  He used Naprosyn around-the-
clock to control his symptoms but they were worsened by cold 
and damp weather and by physical activities, e.g., climbing 
steps.  The examiner estimated that during flare-ups 
functional impairment increased by 10 to 20 percent above the 
baseline.  The Veteran had no history of recurrent 
dislocation or subluxation.  He did not use crutches, braces 
or corrective shoes and had not had knee surgery.  

On examination ligament testing of the Veteran's knees 
revealed no abnormality and there was no effusion of either 
knee.  He had normal bulk of the right quadriceps.  Active 
right knee motion was from zero degrees of extension to 130 
degrees of flexion with pain starting beyond 120 degrees.  
Active left knee motion was from zero degrees of extension to 
130 degrees of flexion with pain at the extreme of flexion.  
X-rays revealed normal bony landmarks of the knee and the 
joint spaces were well maintained.  An MRI was recommended to 
rule out any underlying small meniscus tear.  The diagnosis 
was bilateral Osgood-Schlatter's disease.  An MRI of both 
knees found the cruciate ligaments were intact, bilaterally, 
but there was a small horizontal tear of the posterior horn 
of the right medial meniscus associated with a small meniscal 
cyst.  The final diagnoses were bilateral Osgood-Schlatter's 
disease, normal left knee, and a small tear of the posterior 
horn of the right medial meniscus.  

Treatment records of Dr. W. P. B. of 1999 and 2000 show 
treatment of the Veteran for multiple nonservice-connected 
conditions.  In February 1999 he reported having extreme 
difficulty stooping and climbing stairs, and even had pain at 
rest.  He had no relief with Naprosyn.  He wanted a statement 
written to VA.  In February 1999 Dr. W. P. B., III, stated on 
a prescription form that due to the MRI finding of the right 
knee, the Veteran was referred for a work capacity 
evaluation.  An August 1999 treatment note reflects that he 
again complained of progressive knee pain.  

In May 2002 Dr. G. J. F. reported having recently examined 
the Veteran, at which time flexion was limited to 
approximately 30 degrees and this was believed to be present 
in both knees.  

Received on October 23, 2002, was a letter from the Veteran's 
attorney accompanied by a July 2002 statement from Dr. G. J. 
F. that the Veteran was treated for a combination of Osgood-
Schlatter's disease, DJD, and more recently fibromyalgia.  He 
had been tried on a combination of anti-inflammatory 
medicines, including Naprosyn and Motrin, after which 
salicylates and even physical therapy with exercises at home, 
had not provided any real improvement.  He had not been 
hospitalized.  It appeared that he also more recently, in 
hindsight, had been having problems with fibromyalgia.  Due 
to his knee pain he was having more symptoms of pain in his 
neck and back.  There was some point tenderness in the 
cervical trapezius area as well as the lumbar area.  His 
symptoms included problems sitting for prolonged periods, and 
difficulty seating in and arising from a chair.  He also had 
pain in the neck and back when working on his electronic 
equipment at home.  He was unable to do any kind of exercise, 
e.g., on a treadmill or walking, due to knee pain.  Thus, his 
activities at work, which included working on electronic 
equipment, walking at work, and sitting for prolonged 
periods, were things he was really unable to do.  It was felt 
that his medical condition had worsened and required more 
medication, but still left him with more discomfort and 
decreased motion.  He was not expected to have any kind of 
recovery and it was felt that he was unable to perform his 
duties.  His restrictions included ambulating more than 
several 100 feet, sitting for prolonged periods of time, over 
30 - 40 minutes, as well as squatting or lifting and reaching 
over his head.  It was felt that the combination of his knee 
disabilities and fibromyalgia precluded him from any gainful 
employment.  

Private MRIs of the Veteran's cervical and thoracic spinal 
segments in June 2003 revealed his cervical vertebrae were 
normal in height and alignment and without fracture or 
subluxation.  There were some degenerative changes at C4-5, 
C5-6, and C6-7, with osteophyte formation.  There was a trace 
amount of bulging at C5-6 and diffuse disc bulging at C6-7 
which was slightly symmetric to the right, with some 
narrowing of the central canal and the neural foramen at 
those levels.  As to the thoracic spine, there was no 
evidence of fracture or dislocation.  There were small 
osteophytes about the mid and lower thoracic vertebrae, at 
multiple levels.  The impressions were degenerative changes 
on the left at C4-5 and bilaterally at C5-6 and C6-7, 
resulting in neural foraminal stenosis, and mild degenerative 
changes of the thoracic spine without evidence of significant 
central canal or neural foraminal stenosis.  

In January 2004 the Veteran was awarded SSA disability 
benefits.  The decision of an Administrative Law Judge 
reflects that the Veteran had DDD and DJD of the cervical and 
thoracic spinal segments, Osgood-Schlatter's disease, and 
fibromyalgia with multiple trigger points verified by 
repeated examinations and constant debilitating pain.  A 
vocational expert had testified that a person of the 
Veteran's age, educational, and vocational background with 
his disabilities could find no jobs available which he could 
perform.  

Records associated with the Veteran's award of SSA benefits 
show that he complained of pain in multiple areas, including 
his hands, pain from fibromyalgia, and being nervous.  He 
also reported that the illnesses that limited his ability to 
work were fibromyalgia and chronic knee pain.  He had become 
unable to work in August 2002.  He further related that his 
work ability was severely limited due to pain, poor 
endurance, and decreased attention and concentration.  

Records associate with the Veteran's award of SSA benefits 
show that Dr. G. J. F. reported in November 2002 that on 
disability evaluation the Veteran had worsening fibromyalgia 
as well as chronic knee pain due to Osgood-Schlatter's 
disease.  He had pain in multiple areas, including the knees 
and back.  He had some swelling of both knees but had normal 
strength of all extremities.  There was no atrophy noted.  
Dating back to June 2002 he had pain in multiple areas that 
did not all fit in which his chronic knee pain.  These 
symptoms had been going on long before June.  Dr. E. S. 
reported in November 2003 that the Veteran had persistent 
complaints of neck pain and back pain with radiation to the 
upper and lower extremities, along with stiffness and diffuse 
myalgia and arthralgia.  An EMG had revealed early bilateral 
carpal tunnel syndrome.  

Also, Dr. T. F. D. reported in December 2003 that the Veteran 
had full cervical flexion, with extension to 35 degrees, 
right lateral rotation to 30 degrees, left lateral rotation 
to 40 degrees, and lateral flexion to 15 degrees, 
bilaterally.  Lumbar flexion was to 60 degrees and extension 
was to 15 degrees (motion of the lumbar spine in other planes 
was not reported).  There was full extension of each knee, to 
zero degrees, and flexion was to 115 degrees on the right and 
to 110 degrees on the left.  There was crepitus in each knee 
and moderate tenderness at both tibial tuberosities, which 
were enlarged, particularly on the right.  Neurologically, he 
had decreased endurance of the upper and lower extremities.  
He was unable to walk on his heels or his toes due to spinal 
and lower extremity pain.  Reflexes were 1/4 and the toes of 
both feet were down-going.  The clinical impressions were 
severe diffuse fibromyalgia with multiple upper and lower 
extremity generalized "enthesitis," sleep disturbance 
secondary to chronic pain syndrome, and adjustment disorder 
with mixed emotional features secondary to chronic pain 
syndrome.  

On VA fibromyalgia examination in March 2004 it was noted 
that the Veteran now complained of pain "all over."  He 
reported that significant pain all over began 7 years ago, 
and fibromyalgia was diagnosed 3 years ago, which was 
confirmed by 2 rheumatologists.  As to his knees, he did not 
wear a brace.  He now used a cane, and sometimes two canes.  
He was bothered by his back, neck, and shoulders and other 
areas.  As to fibromyalgia, he reported positively to these 
symptoms, including fatigue, sleep disturbance, stiffness, 
and paresthesias.  He had been told that he had 2 pinched 
nerves.  He also had irritable bowel symptoms and very mild 
depression, and was being treated for anxiety.  He was 
bothered both above and below the waist, in that he had 
symptoms in his shoulders, arms, neck, mid and low back, as 
well as in his legs, and his knees bothered him very much.  

It was noted that activity and changes in weather bothered 
the Veteran.  He had been on SSA disability benefits for the 
past 2 years, having been declared totally disabled.  He had 
difficulty performing the activities of daily living.  He had 
not worked in 2 years.  On physical examination he reported 
having trigger points all over his body, and that he was weak 
all over.  He still specifically complained of pain in his 
knees.  He walked with an antalgic gait with a cane held in 
his right hand.  He gait was very slow and he was slow in his 
movements.  There was no effusion of either knee.  There was 
a slight prominence of the tibial tubercle on the right but 
none on the left.  Active motion in each knee was from zero 
degrees of extension to 60 degrees of flexion, at which point 
he reported having significant pain.  He could flex each knee 
to 70 degrees but stopped at that point due to pain.  The 
examiner noted that the Veteran reported that greater degrees 
of motion had been obtained on examinations in 1998 and 1999 
by the then examiners pushing on the Veteran's knees, which 
the Veteran specifically now asked not to be done and, so, it 
was not done.  X-rays of the knees appeared normal, with a 
slightly increased prominence of the right tibial tubercle, 
not more than mild, and greater than on the left.  The 
diagnoses were fibromyalgia, by history; cervical and 
thoracic DDD by history and MRI, and a tear of one meniscus 
of one knee by MRI.  

The examiner opined that the Veteran's fibromyalgia was 
separate and distinct from and not connected with his Osgood-
Schlatter's disease.  Each could cause problems in the lower 
extremities.  The examiner felt that at the current time the 
fibromyalgia symptoms were more significant, and that at the 
present the Osgood-Schlatter's disease did not cause 
significant functional limitation or limitation of motion or 
weakened movement, or excess fatigability or incoordination.  
He was experiencing very little symptomatology associated 
with the torn right medial meniscus and this tear was not a 
manifestation of Osgood-Schlatter's disease.  It was felt 
that the symptoms of fibromyalgia, as pertaining to each 
knee, were separate and distinct from the symptoms of the 
Osgood-Schlatter's disease.  

In a May 2004 addendum to the March 2004 VA examination it 
was reported that active range of motion of the left knee was 
from zero degrees of extension to 80 degrees of flexion and 
that active range of motion of the right knee was from zero 
degrees of extension to 85 degrees of flexion.  The Veteran 
had resisted further flexion, complaining of pain.  He was 
consistent at this degree of motion.  There was no evidence 
of instability of the knee and specifically there was no 
laxity of the collateral ligaments.  Testing of anterior 
cruciate laxity was negative.  As to how much of the severity 
was caused by the Osgood-Schlatter's disease, the Veteran 
stated that most of his pain around the knee "was in the 
knee pains" and he believed it was due to fibromyalgia 
rather than the Osgood-Schlatter's disease.  The examiner 
felt that the Osgood-Schlatter's disease would not prevent 
the Veteran from average employment.  The fibromyalgia would 
make him available only for sedentary-type duty.  The 
examiner noted that the Veteran's claim files had been 
reviewed.  In a June 2004 addendum, the examiner stated that 
the Veteran's passive range of motion of the knees was the 
same as his active range of motion.  

Dr. T. F. D. reported in April 2004 that the Veteran had 
restricted range of motion with full extension in each knee 
but with flexion limited to 115 degrees in the right knee and 
to 110 degrees in the left.  He had crepitus in both knees.  
It was not believed that he had any significant degenerative 
arthritis.  His pain and limitation of motion was mainly due 
to muscle insertional pain, such as an enthesitis.  

In May 2005 Dr. E. S. reported having treated the Veteran 
since February 2003.  His diagnoses included Osgood-
Schlatter's disease, DJD of the knees, DDD and DJD of the 
cervical and thoracic spinal segments, and fibromyalgia.  He 
had chronic ongoing complaints of pain, spasm, and stiffness 
of the neck, back, and upper and lower extremities.  He also 
had difficulty ambulating.  This required daily medication 
for symptomatic relief.  His chronic knee pain due to Osgood-
Schlatter's disease, and DJD of the knees certainly 
aggravated his other comorbidities and would require further 
evaluation and treatment.  

On VA spinal examination in May 2005 the Veteran's claim file 
was reviewed.  He reported that his neck and back had 
bothered him for the past 8 years.  He also had multiple 
complaints due to fibromyalgia.  He had a difficult time 
separating the pain that he might have in his neck and back 
from fibromyalgia and from other causes.  His neck pain was 
at the base of the neck and was present all of the time, 
especially on turning his head to the left or right, and on 
flexion.  He had pain in the upper and lower back.  Each of 
the pains was described as aching and present constantly but 
could be exacerbated by movements.  For this pain he had not 
had surgery or epidural steroidal injections.  There were no 
true flare-ups, although he reported that his neck and back 
pain were each somewhat worse in cold and damp weather, and 
each was relieved somewhat by rest.  There were no associated 
bowel or bladder complaints which he believed were secondary 
to his back.  He used a cane and reported that he used it 
because of his knees.  However, he reported that using the 
cane bothered his neck and back.  He leaned to one side and 
walked irregularly.  Walking bothered both his neck and his 
back.  He reported that an MRI of his neck and back had 
revealed arthritis and pinched nerves.  He reported that as 
to his activities of daily living, he did some shopping, 
cooking, and other light tasks.  He did not do anything 
strenuous.  

On physical examination the Veteran had some tenderness at 
the base of his neck.  On motion there was no visible spasm.  
There was normal cervical lordosis.  Cervical flexion was 
from 0 degrees to 33 degrees and on repetition it was to 27 
degrees.  Extension was from 0 degrees to 37 degrees, and on 
repetition it was to 37 degrees.  Right and left later 
flexion were from 0 degrees to 24 degrees, and on repetition 
left lateral flexion was to 20 degrees.  Left lateral 
rotation was from 0 degrees to 70 degrees.  Right lateral 
rotation was from 0 degrees to 60 degrees.  Grip strength was 
reduced bilaterally, but the Veteran reported that this was 
due to pain in hands when he tried to squeeze.  Biceps reflex 
was 0/0 and triceps reflex was 0/0.  There was no decreased 
sensation to sharp or light touch.  

On physical examination of the Veteran's thoracolumbar spine, 
his gait was slow.  He could walk with and without a cane.  
He could stand on his toes and stand on his heels, but 
reported that ankle and foot pain bothered him enough that he 
could not really walk on his heels or on his toes.  There was 
tenderness from the upper lumbar spine to the lower lumbar 
spine, and over each sacroiliac joint.  There was less 
tenderness over the paraspinal musculature.  There was 
bilateral symmetry.  There was some loss of normal lumbar 
lordosis.  Straight leg raising was negative at 90 degrees, 
bilaterally.  Knee jerks were 1+/1+.  Ankle jerks were 0/0.  
Thoracolumbar flexion was to 38 degrees and on repetition it 
was to 39 degrees.  Extension was to 18 degrees and on 
repetition it was to 21 degrees.  Lateral flexion to the left 
was to 16 degrees and it was to 20 degrees to the right.  
Rotation in each direction was to 20 degrees.  There was no 
sensory deficit to light touch in the lower extremities.  

X-rays revealed multi-level cervical DDD with bilateral 
neural foraminal narrowing, extensive multi-level mild DDD of 
the thoracic spine; and multi-level mild lumbar DDD.  

The impressions were multi-level DDD of the cervical, 
thoracic, and lumbar spinal segments.  It was again noted 
that there were no true flare-ups and that several motions 
were repeated without change, so, there was no clinical 
evidence of reduced range of motion or function with 
repetition.  It was not as likely as not that the Veteran's 
spinal DDD had been cause by Osgood-Schlatter's disease but 
it was at least as likely as not that the spinal DDD was 
aggravated by his gait which was abnormal, and at least in 
part because of the Osgood-Schlatter's disease.  

In a July 2005 addendum it was stated (in response to the 
question of the degree of aggravation of the spinal DDD) that 
the majority of the Veteran's limitation of motion of the 
cervical and lumbar spine was due to nonservice-connected DDD 
and nonservice-connected fibromyalgia, based on the fact that 
the Osgood-Schlatter's disease was bilateral, without X-ray 
abnormality, and generally did not have a significant affect 
on gait at the Veteran's age.  It was not believed to be 
medically possible to provide a numerical value to the 
additional limitation of motion cause by the exacerbation by 
gait abnormality due to Osgood-Schlatter's disease or to 
provide a numerical value for the range of motion of the 
cervical and lumbar spine without aggravation by the 
Veteran's altered gait from the Osgood-Schlatter's disease.  
This was based in part on the fact that the Veteran did walk 
every day and his altered gait, as an entity, existed and 
could not be separated from the condition his back and neck 
would be in without the altered gait.  It was again stated 
that the majority of the Veteran's cervical and lumbar 
limitation of motion was secondary to his nonservice-
connected DDD and his nonservice-connected fibromyalgia.  

On VA examination of the Veteran's knees in October 2006 the 
Veteran's claim file was reviewed.  It was noted that the 
Veteran had developed fibromyalgia and that with time his 
knees had become more painful and weak.  His course was one 
of progressive worsening.  He took non-steroidal anti-
inflammatory medication and took Mobic twice daily.  He had 
not been hospitalized nor had surgery.  He used one cane for 
walking, frequently but intermittently.  He had no 
constitutional symptoms of arthritis and no incapacitating 
episodes of arthritis.  He was unable to stand for more than 
a few minutes and unable to walk more than a few yards.  He 
complained of giving way, instability, pain, stiffness, 
weakness, and redness of both knees.  He had not had episodes 
of dislocation or subluxation of the knees but had had 
episodes of locking 1 to 3 times a month in each knee.  He 
reported not having any effusion but stated that his 
condition affected motion of the knees.  He related having 
frequent, i.e., weekly, flare-ups.  His impressions of the 
extent of the effects of the flare-ups on limitation of 
motion or other functional impairment were that he had become 
unsteady and weak.  These flare-ups lasted 1 to 2 days.  He 
reported that he limped and used a cane.  

On physical examination there was no evidence of abnormal 
weight-bearing.  Active extension against gravity of the 
right knee was full to zero degrees.  In passive extension of 
the right knee he had pain beginning at 12 degrees and ending 
at 10 degrees.  He had additional limitation of motion on 
repetitive use which was reported to be from "0 to 30 
degrees" but extension was reported as being to normal, 
i.e., zero degrees.  The factor most responsible for the 
reported additional limitation of motion was pain.  Active 
right knee flexion against gravity was from 12 degrees to 90 
degrees.  Passive right knee flexion was from 12 degrees to 
110 degrees, with pain reportedly beginning at 110 degrees 
and ending at 80 degrees.  There was no additional limitation 
of motion on repetitive use. 

Active extension against gravity of the left knee was full to 
zero degrees.  In passive extension of the left knee he had 
pain beginning at 15 degrees and ending at 20 degrees.  He 
had no additional limitation of motion on repetitive use.  
Active left knee flexion against gravity was from zero 
degrees to 90 degrees.  Passive left knee flexion was from 0 
degrees to 115 degrees, with pain reportedly beginning at 115 
degrees and ending at 70 degrees.  There was additional 
limitation of motion on repetitive use, at which time flexion 
was from zero degrees to 84 degrees.  The factor most 
responsible for the reported additional limitation of motion 
was pain.  

There was no inflammatory arthritis and no joint ankylosis.  
The Veteran had tenderness and painful motion.  He had 
collateral ligament pain, bilaterally, and at the site of the 
protuberance of the patellar tendon insertion, consistent 
with Osgood-Schlatter's disease.  There was no crepitation, 
grinding, instability, patellar abnormality, meniscus 
abnormality or other abnormality.    

The diagnoses were DJD and Osgood-Schlatter's disease of each 
knee and a medial meniscal tear of the right knee.  The knee 
disabilities produced a moderate effect as to chores, 
shopping, traveling, and bathing but had a severe effect on 
recreation and dressing.  They prevented exercising and 
participation in sports.  The examiner opined that the 
meniscal tear was not felt to be a direct consequence of the 
Osgood-Schlatter's disease itself.  The symptoms of both 
conditions could be overlapping.  The fibromyalgia could be 
considered separate but it could contribute to the pain and 
swelling of the knees.  

On VA spinal examination in November 2006 the Veteran's claim 
files were reviewed.  He took Mobic for his cervical and 
lumbar spine conditions, with a good response.  He had not 
been hospitalized nor had surgery.  It was reported that he 
had a history of urinary incontinence but the wearing of 
absorbent material was not required.  He had urinary 
frequency of less than 1 hour and had nocturia, voiding once 
per night.  There was no fecal incontinence, constipation, 
erectile dysfunction or paresthesias.  It was reported that 
he had leg or foot weakness and he had had unsteadiness and 
falls.  The etiology of these symptoms was not unrelated to 
his claimed spinal disability.  He had a history of fatigue, 
decreased motion, stiffness, weakness, spasm, and pain.  
These symptoms occurred throughout his spine.  His pain was 
an aching and burning pain which was moderate but constant.  
There was radiation of aching pain though the shoulders, 
elbows, and fingers.  He complained of severe flare-ups 
occurring 1 to 2 days a week and precipitating factors were 
cold and damp weather, as well as strenuous movements.  
Alleviating factors were rest, warmth, and medication.  

With respect to intervertebral disc syndrome (IVDS), in 
response to being asked to list each incapacitating episode 
in the past 12 months and the number of days of duration of 
each episode, the response as to the cervical spine was 14 
days and as to the thoracolumbar spine the response was 140 
days.  He used a cane to walk and was unable to walk more 
than a few yards.  

On physical examination there was no spasm of the cervical or 
thoracolumbar spine nor any atrophy or weakness of the 
musculature.  There was guarding and tenderness, as well as 
painful motion.  The tenderness or guarding was reported to 
be severe enough to be responsible for abnormal gait or 
abnormal spinal contour.  His spinal posture was normal and 
his head position was normal.  His spine was symmetric in 
appearance.  His gait was antalgic and he had poor 
propulsion.  There was no abnormal spinal curvature.  Testing 
of strength in the upper and lower extremities was normal, 
although thumb opposition was 4/5, bilaterally.  Muscle tone 
was normal in the extremities and there was no muscle 
atrophy.  There was decreased sensation to pin prick and 
light touch in both upper extremities.  It was noted that he 
had decreased sensation in both forearms and was unable to 
distinguish sharp sensation.  In the lower extremities, there 
was decreased sensation to pin prick and to light touch in 
each lower extremity.  It was noted that he had diffuse areas 
of an inability to distinguish sharp and dullness.  Reflexes 
were normal in the upper and lower extremities.  He had 
normal rectal tone and reflexes.  There was no spinal 
ankylosis.  He was able to get dressed and tie his shoes with 
minimal to no problems.  

Testing of motion of the cervical spine revealed that as to 
flexion, active range of motion was from 0 degrees to 5 
degrees; passive motion was from 0 degrees to 25 degrees, 
with pain beginning at 25 degrees and ending at 5 degrees.  
Resisted isometric movement was not normal and the most 
likely cause was questionable resistance.  There was pain on 
both active and passive motion as well as after repetitive 
use.  There was no additional loss of motion on repetitive 
use.  

On extension of the cervical spine, active range of motion 
was from 0 degrees to 35 degrees; passive motion was from 0 
degrees to 37 degrees, with pain beginning at 37 degrees and 
ending at 32 degrees.  Resisted isometric movement was 
normal.  There was pain on both active and passive motion as 
well as after repetitive use.  There was no additional loss 
of motion on repetitive use.  

On right lateral flexion of the cervical spine, active range 
of motion was from 0 degrees to 10 degrees; passive motion 
was from 0 degrees to 15 degrees, with pain beginning at 15 
degrees and ending at 5 degrees.  Resisted isometric movement 
was normal.  There was pain on both active and passive motion 
as well as after repetitive use.  There was no additional 
loss of motion on repetitive use.  

On left lateral flexion of the cervical spine, active range 
of motion was from 0 degrees to 20 degrees; passive motion 
was from 0 degrees to 30 degrees, with pain beginning at 30 
degrees and ending at 10 degrees.  Resisted isometric 
movement was normal.  There was pain on both active and 
passive motion as well as after repetitive use.  There was no 
additional loss of motion on repetitive use.  

On right lateral motion of the cervical spine, active range 
of motion was from 0 degrees to 27 degrees; passive motion 
was from 0 degrees to 35 degrees, with pain beginning at 35 
degrees and ending at 25 degrees.  Resisted isometric 
movement was normal.  There was pain on both active and 
passive motion as well as after repetitive use.  There was no 
additional loss of motion on repetitive use.  

On left lateral motion of the cervical spine, active range of 
motion was from 0 degrees to 21 degrees; passive motion was 
from 0 degrees to 25 degrees, with pain beginning at 25 
degrees and ending at 21 degrees.  Resisted isometric 
movement was normal.  There was pain on both active and 
passive motion as well as after repetitive use.  There was no 
additional loss of motion on repetitive use.  

On flexion of the thoracolumbar spine, active range of motion 
was from 0 degrees to 71 degrees; passive motion was from 0 
degrees to 75 degrees, with pain beginning at 40 degrees and 
ending at 45 degrees.  Resisted isometric movement was 
normal.  There was pain on both active and passive motion as 
well as after repetitive use.  There was additional loss of 
motion on repetitive use of 0 to 40 degrees and the factor 
most responsible was pain.  

On extension of the thoracolumbar spine, active range of 
motion was from 0 degrees to 0 degrees; passive motion was 
from 0 degrees to 2 degrees, with pain beginning at 2 degrees 
and ending at 0 degrees.  Resisted isometric movement was 
normal.  There was pain on both active and passive motion as 
well as after repetitive use.  There was no additional loss 
of motion on repetitive use.  

On right lateral flexion of the thoracolumbar spine, active 
range of motion was from 0 degrees to 20 degrees, with pain 
beginning at 20 degrees and ending at 15 degrees; passive 
motion was from 0 degrees to 20 degrees.  Resisted isometric 
movement was normal.  There was pain on both active and 
passive motion as well as after repetitive use.  There was no 
additional loss of motion on repetitive use.  There was 
additional loss of motion on repetitive use of 0 to 15 
degrees and the factor most responsible was pain.  

On left lateral flexion of the thoracolumbar spine, active 
range of motion was from 0 degrees to 5 degrees with pain 
beginning at 5 degrees and ending at 0 degrees; passive 
motion was from 0 degrees to 5 degrees.  Resisted isometric 
movement was normal.  There was pain on both active and 
passive motion as well as after repetitive use.  There was no 
additional loss of motion on repetitive use.  

On right lateral rotation of the thoracolumbar spine, active 
range of motion was from 0 degrees to 12 degrees with pain 
beginning at 12 degrees and ending at 9 degrees; passive 
motion was from 0 degrees to 12 degrees.  Resisted isometric 
movement was normal.  There was pain on both active and 
passive motion as well as after repetitive use.  There was 
additional loss of motion on repetitive use of 0 to 6 degrees 
and the factor most responsible was pain.  

On left lateral rotation of the thoracolumbar spine, active 
range of motion was from 0 degrees to 5 degrees; passive 
motion was from 0 degrees to 5 degrees, with pain beginning 
at 5 degrees and ending at 0 degrees.  Resisted isometric 
movement was normal.  There was pain on both active and 
passive motion as well as after repetitive use.  There was no 
additional loss of motion on repetitive use.  

It was noted that although range of motion was reduced, the 
reduction did not represent normal for this Veteran.  Also, 
Lasegue's sign was positive, bilaterally.  There was no 
testing for non-organic physical signs.  X-rays revealed mild 
cervical degenerative changes with mild deviation and 
straightening.  Lumbar X-rays revealed mild degenerative 
changes and thoracolumbar X-rays revealed mild degenerative 
changes with mild levo-rotoscoliosis.  An August 2003 MRI 
showed mild degenerative changes of the thoracic spine and 
degenerative changes with foraminal stenosis of the cervical 
spine.  

The diagnoses were cervical degenerative changes and muscle 
spasm with foraminal stenosis and thoracolumbar degenerative 
changes and muscle spasm.  

In November 2006 Dr. C. N. B. stated he had reviewed the 
Veteran's records and had examined the Veteran.  The Veteran 
had marked limitation of motion due to pain in several 
joints.  On examination he had normal sensation.  He had 
normal grip strength but elbow strength in flexion and 
extension were limited to 4+/5 due to pain.  Biceps and 
triceps reflexes were absent in the upper extremities.  He 
had a slow, antalgic gait and needed a cane due to 
instability.  His knees clicked during ambulation.  He had 
visible spasms in the right thigh adductor muscle group.  He 
had 4+/5 strength in the lower extremity muscle groups.  Knee 
flexion was limited to 45 degrees due to pain, bilaterally, 
but knee extension was full, bilaterally.  He had lateral and 
medial knee joint line pain on palpation.  He had knee 
crepitus, bilaterally.  Knee reflexes were absent but ankle 
reflexes were 1+.  He had a patchy loss of sensation to pin 
prick in the lower extremities, and hair loss in the distal 
1/3 of both lower extremities.  Straight leg raising was 
positive, bilaterally.  He needed to use his arms to arise 
from a chair due to leg weakness.  Cervical spine flexion was 
to 30 degrees, extension was to zero degrees, right and left 
lateral flexion were each to 15 degrees, and right and left 
rotation were each to 30 degrees.  Lumbar spine flexion was 
to 30 degrees, extension was to 10 degrees, right and left 
lateral flexion were each to 15 degrees, and right and left 
rotation were each to 10 degrees.  

Dr. C. N. B. reported his current examination of the Veteran 
was consistent with examinations done by other physicians in 
May 2005 and 2003.  Cervical spine X-rays were consistent 
with the Veteran's upper extremity signs and symptoms, noting 
that a left upper extremity EMG in 2003 was negative.  His 
signs and symptoms of the cervical spine warranted a higher 
rating because of his loss of reflexes, pain, and limitation 
of motion.  Also, a lumbar MRI was recommended because it was 
felt that the Veteran likely had IVDS which would account for 
his loss of lower extremity reflexes, antalgic gait, and need 
for a cane to ambulate.  A higher rating was warranted for 
the lumbar spine disorder due to loss of reflexes, pain, 
weakness, and abnormal gait.  He should also have a higher 
rating for his knees because of bilateral crepitus, clicking, 
need for a cane, and pain.  It was felt that the Veteran did 
not have fibromyalgia, as Dr. C. N. B. did not find any 
trigger points and the Veteran's spine imaging explained many 
of his current symptoms.  It was clear that the Veteran had a 
serious problem with his spine and knees and had been unable 
to work since 2002.  He had been assigned SSA disability 
benefits and federal retirement disability due to his medical 
problems.  It was opined that due to the constellation of his 
physical problems and his pain syndrome that he was not able 
to be gainfully employed because he could not sit, stand, 
lift, stoop, bend or ride in a car for any extended periods 
of time.  He needed daily prescription strength pain 
medications.  

A June 2007 lumbar MRI revealed the Veteran's vertebral 
bodies had a normal height and morphology.  There was no 
evidence of compression fracture or marrow infiltrative 
process.  Degenerative changes were seen along the anterior 
end-plates of L2 and L3 vertebral bodies.  No significant 
dislocation was seen.  The pre- and paravertebral soft 
tissues were unremarkable.  While the levels from L1-2 
through L4-5 were normal, the L5-S1 level had a broad-based 
central disc herniation with mild impingement upon the neural 
foramina, bilaterally.  There was mild facet arthropathy.  
The impression was disc herniation at L5-S1.  

Records from the Office of Personnel Management received in 
June 2008 include VA form 21-4192, Employment Information, 
which reflects that the Veteran was employed as an 
electronics mechanic with the Tobyhanna Army Depot from April 
1987 until he retired due to disability in October 2002.  The 
amount of time that he had lost from work in the preceding 12 
months due to disability was unknown.  

On VA examination on March 6, 2009, of the Veteran's knees, 
the Veteran reported that he had "blew out" his knee during 
active service.  The examiner stated that for examination 
purposes he considered the Veteran's Osgood-Schlatter's 
disease, limited flexion, and "traumatic" arthritis to be 
service-connected.  The Veteran's medical records were 
reviewed.  He complained of continuous bilateral knee pain, 
which varied from moderate to severe, and was somewhat worse 
in the right knee.  He complained of stiffness and also 
complained of giving way at times which was the reason he 
gave, in part, for using a cane.  He reported he could not 
walk long distances.  Swelling had occurred.  He saw a 
private physician.  He took Percocet 3 times daily for his 
knees, and also took Celebrex twice daily.  He no longer 
worked.  There were periods related to weather and his 
activity level which made it harder for him to leave his 
house but there were no specific flare-ups.  He used a cane 
and at times used two canes but he did not use crutches, a 
brace or corrective shoes.  He used a cane most of the time.  
The examiner noted that the "Injury" that the Veteran 
related had occurred during basic training.  The Veteran 
reported that he had been diagnosed as being "close to 
rheumatoid arthritis."  Fibromyalgia had been diagnosed in 
the past.  He did not work and reported that if he did not 
have problems other than with his knees, he would not be able 
to work.  He was able to leave his house on some days and on 
good days he was able to go grocery shopping.  He was able to 
drive a car at times.  He walked with an antalgic gait, even 
when using a cane. 

On physical examination extension of each knee was to zero 
(0) degrees.  Flexion in each knee was tested three times.  
In the right knee, flexion was to 90, 87, and 89 degrees.  In 
the left knee, flexion was to 87, 85, and 87 degrees.  There 
was normal ligamentous stability of the medial and collateral 
ligaments, as determined by varus and valgus stress in 
neutral position and in flexion.  Cruciate ligaments were 
negative to Drawer's and Lachman's tests.  Testing of the 
medial and lateral menisci was negative but as to the right 
knee there was limited McMurray's test in the sense that the 
knee could be flexed at bit more than 90 degrees only.  There 
was tenderness over the left medial joint line more than the 
left lateral joint line but the tenderness was equal over the 
right medial and lateral joint lines.  There was a prominence 
of the right tibial tubercle consistent with Osgood-
Schlatter's disease but no prominence of the left tibial 
tubercle.  There was no tenderness about either tibial 
tubercle.  X-rays in February of the left knee revealed mild 
to moderate degenerative arthritis, including an osteophyte 
on the superior aspect of the patella.  There was also 
spurring of the tibial spine and narrowing of the medial 
joint line.  Right knee X-rays of October 2006 revealed very 
mild degenerative changes and a Pellegrini steida type spur 
on the anterior-superior aspect of the patella. 

The diagnoses were a history of Osgood-Schlatter's disease of 
the knees, with clinical evidence of old Osgood-Schlatter's 
disease of the right knee consisting of prominent tibial 
tubercle; and degenerative arthritis or post-traumatic 
arthritis of both knees, evidenced by X-rays, symptomatic.  
It was noted that range of motion testing of the knees was 
repeated three times without any significant change.  
Therefore, there was no clinical evidence of reduced range of 
motion or function with repetition.  

On VA examination on March 6, 2009, of the Veteran's spine 
the examiner was specifically requested to address whether 
the Veteran had incapacitating episodes of IVDS.  The Veteran 
reported that his hurt his neck and back during basic 
training and that his neck and back had bothered him since 
that time.  His neck pain was present continuously and 
occurred from the mid to low neck area.  He also got pain and 
numbness which radiated to both upper extremities, as far as 
the fingers.  The pain was worse in bad weather and with 
activity but there was improvement with medications.  He 
reported using a cane in part because of his neck.  At times 
he used two canes.  He did not use a brace.  He had not had 
spinal surgery.  He had not had any additional neck injuries.  
He had been diagnosed in the past as having fibromyalgia.  He 
stated that he did not work primarily because of his neck 
disability.  He limited his activities because of his neck.  
He did not hunt in part because of his neck and in part 
because of his back.  He lived with his father but, in part, 
because of his neck and back, his father did the grocery 
shopping.  His father did most of the household tasks and 
usually did the driving.  

The Veteran also related having low back pain and numbness 
which radiated down both lower extremities.  He stated he 
could only walk 50 feet before he normally would have to sit 
down.  He reported that his low back pain also began during 
basic training.  He now took Percocet, Neurontin, Cymbalta, 
and some non-steroidal anti-inflammatory medicine for his 
neck, back, and both knees.  He had not had physical therapy.  
He reported that he did not work, in part, because of his low 
back.  

As to incapacitating episodes, the Veteran reported that he 
was not able to work in part because of his neck and back.  
Approximately 3 times weekly he had neck and back pain 
lasting 24 hours when the pain hurt more than the other 4 
days of the week.  In the past several years, there had been 
no incapacitating episode, as defined by being unable to get 
out of bed.  He walked with a cane in his right hand, 
limiting his weight bearing on the right side.  

On physical examination the Veteran had tenderness over C6 
roughly and the paraspinal musculature particularly around 
C6.  There was no spasm.  Testing of cervical spine motion 
was done three times in each plane.  Flexion was to 35, 33, 
and 31 degrees.  Extension was to 23, 22, and 23 degrees.  
Left lateral bending was to 20, 16, and 21 degrees.  Right 
lateral bending was to 21, 24, and 22 degrees.  Left rotation 
was to approximately 40 degrees on each of the three tests 
and right rotation was to approximately 45 degrees on each of 
the three tests.  

On neurological evaluation the Veteran reported that sharp 
sensation was not particularly felt in the medical and 
lateral aspects of the upper arms, forearms, and fingertips.  
Abduction and adduction of the shoulders was symmetrically 
weak.  Grip strength was symmetrically weak.  Biceps and 
triceps reflexes were 0.  He had diffuse tenderness of the 
thoracolumbar spine.  When standing he had minimal scoliosis 
but no spasm.  

Testing of thoracolumbar spine motion was done on repeated 
occasions in each plane.  Flexion was to 38, 26, and 22 
degrees.  After a short break, repeated flexion testing was 
to 30 and again to 22 degrees.  Extension was to 20, 20, 20, 
and 12 degrees.  Lateral flexion to the left was to 14, 16, 
and 12 degrees.  Lateral flexion of what was reported to be 
"of the cervical" was apparently actual testing of right 
lateral flexion, and was to 16, 12, and 12 degrees.  Rotation 
to the left was to 30 degrees, and the Veteran reported 
having spasm.  Repeated rotation to the left was to 30 and 
again 30 degrees.  Rotation to the right was to 30 degrees on 
each of three tests.  Knee and ankle reflexes were 2+, 
bilaterally.  Proximal strength, as defined by hip flexion in 
a sitting position, was symmetrically weak.  He was able to 
take a step or two on his heels and on his toes, but he did 
so with difficulty.  

X-rays of February 2009 had revealed degenerative changes and 
in particular spurring at four levels, narrowing of the disc 
space particularly at C5-6 and C6-7 but there was a normal 
lordotic curve.  Thoracic spine X-rays of October 2006 had 
revealed mild degenerative changes with minimal levo-
rotoscoliosis of the upper thoracic spine.  Lumbar X-rays of 
October 2006 had revealed some mild degenerative changes. 

Reports of MRIs of March 2009 of the Veteran's cervical, 
thoracic, and lumbar spine were reviewed.  These disclosed 
moderate broad-posterior disc herniation at C5-6, with 
compromise of the right neural foramina and probable right C5 
nerve root compression.  Also there was bilateral neural 
foraminal narrowing at C6-7 with perhaps some degree of 
bilateral nerve root effect.  As to the thoracic spine, an 
MRI revealed multi-level thoracic DDD without evidence for 
disc herniation or significant disc bulging.  As to the 
lumbar spine, there was multi-level lumbar DDD with severe 
end-plate reactive changes at L2-3, without evidence of disc 
herniation at that level.  There was a small posterior mid-
line disc herniation at L5-S1.  

The diagnoses were cervical spine DDD, degenerative 
arthritis, and disc herniation at C5-6, by report; and 
thoracolumbar DDD, degenerative arthritis, and small disc 
herniation at L5-S1, by report.  

The examiner noted that the Veteran could not work, in part, 
because of his neck and back and that in that sense he was 
always in an incapacitated form.  However, incapacitation, 
such that he was not able to leave the bed or be hospitalized 
had not and did not occur.  It was also noted that there was 
no significant change in motion of the cervical and 
thoracolumbar spinal segments during the sequential 
measurements.  Because the Veteran reported having pain all 
of the time there was, in a sense, no truly painless range of 
motion.  On the range of motion testing the Veteran had 
stopped motion during each test because of increased pain.  



Service Connection for Fibromyalgia

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  A showing of inservice 
chronic disease requires evidence of (1) a sufficient 
combination of manifestations for disease identification, and 
(2) sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  A showing of 
continuity of symptoms is not required when disease identity 
is established but is required when inservice chronicity is 
not adequately supported or when an inservice diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of, or 
permanently aggravated by, an already service-connected 
condition.  38 C.F.R. § 3.310(a), (b).  This requires (1) 
evidence of a current disability; (2) a service-connected 
disability; and (3) evidence establishing a nexus between the 
service-connected disability and the claimed disability.  
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Analysis

Although there are suggestions in the record that the 
Veteran's knee pain from Osgood-Schlatter's disease were the 
earliest manifestation of fibromyalgia, and despite the 
statement of Dr. C. N. B. that the Veteran does not have 
fibromyalgia, the rest of the evidence on file, including 
multiple clinical histories related by the Veteran, makes it 
clear that not only does he have fibromyalgia but that it 
first manifested in about 1996 or 1997, many years after his 
active service.  

With respect to any relationship between the claimed 
fibromyalgia and the Veteran's service-connected Osgood-
Schlatter's disease, a March 2004 VA examiner opined that 
these were separate and distinct from and not connected with 
each other.  In opposition to this is the May 2005 statement 
of Dr. E. S. that the Veteran's DJD of the knees aggravated 
his other comorbidities.  Even assuming that fibromyalgia was 
intended to be one of these comorbidities, the Veteran is not 
service-connected for DJD of the knees, but rather for 
Osgood-Schlatter's disease of the knees.  Also, even if the 
statement of Dr. E. S. were construed to mean that it was his 
opinion that Osgood-Schlatter's disease aggravated other 
comorbities, this vague statement is not given greater 
probative value than the opinion of the March 2004 VA 
examiner whose opinion was more specific in stating that the 
Osgood-Schlatter's disease and fibromyalgia are unrelated to 
each other.  

Accordingly, service connection for fibromyalgia is not 
warranted. 

General Rating Principles

Ratings for a service-connected disability are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155.  Disabilities are viewed, and 
examinations are interpreted, historically, in order to 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more 
nearly approximates such rating.  38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during 
any appeal for an increased rating for separate periods of 
time based on facts found, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) 
(initial staged ratings).  

An unlisted condition may be rated under a closely related 
disease or injury by the use of a "built-up" DC under 
38 C.F.R. § 4.27, with consideration given to relevant 
medical history, current diagnosis, symptomatology, functions 
affected and anatomical localization.  38 C.F.R. § 4.20.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The 
assignment of a particular diagnostic code is "dependent on 
the facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  

Ratings for a joint based on limitation of motion require 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  In other words, ratings based on limited motion do 
not ipso facto include or subsume the other rating factors in 
§§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, 
and weakness.  Thus, a higher rating may be assigned if there 
is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Also with any form of arthritis, 
painful motion is factor to be considered.  Painful motion of 
a joint with periarticular pathology is to be at rated at 
least at the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  

Rating Criteria for Knees

"Osgood-Schlatter's disease is an inflammation of the bone 
and cartilage in the shin, near where it attaches to the 
kneecap.  The disease mainly affects children.  See DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 490, 1198, 1771-72 (27th 
ed.1988) [hereinafter DORLAND'S]."  Burks v. Peake, No. 07-
0252, slip op., FN1 (U.S. Vet. App. Dec. 9, 2008) 
(nonprecedential memorandum decision).  

The Veteran is service-connected for Osgood-Schlatter's 
disease of each knee, with an initial 10 percent rating 
assigned for each under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 for limitation of flexion.  However, the Board will 
consider all applicable Diagnostic Codes in rating the 
Osgood-Schlatter's disease of the Veteran's knees. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative, 
and under Diagnostic Code 5010 traumatic, arthritis are rated 
as limitation of motion rated under the appropriate 
Diagnostic Codes for the specific joints involved.  Where, 
however, the limitation of motion is noncompensable, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Full knee flexion is to 140 degrees and full knee extension 
is to zero (0) degrees.  38 C.F.R. § 4.71a, Plate II.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 a 10 percent 
rating requires flexion be limited to no more than 45 
degrees.  A 20 percent rating is assigned when flexion is 
limited to no more than 30 degrees, and 30 percent is 
assigned when flexion is to no more than 15 degrees.  

Conversely, under 38 C.F.R. § 4.71a, Diagnostic Code 5261 a 
10 percent rating requires extension be limited to no more 
than 10 degrees, a 20 percent rating to no more than 15 
degrees, a 30 percent rating to no more than 20 degrees, a 40 
percent rating to no more than 30 degrees, and a 50 percent 
rating to no more than 45 degrees.

Separate ratings for limitation of motion in flexion and in 
extension of a knee may be assigned.  See VAOGPREC 9-2004 
(September 17, 2004).  Also, a compensable degree of limited 
motion under Diagnostic Codes 5260 and 5261 need not be 
shown; rather, a compensable rating may be granted, in 
addition to a rating for instability under Diagnostic Code 
5257, if there is X-ray evidence of arthritis and also 
painful motion under 38 C.F.R. § 4.59.  See also VAOGCPREC 
23-97.  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight, 20 percent if 
moderate, and 30 percent if severe.  38 C.F.R. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, a 20 percent 
evaluation is the highest and only rating available where 
there is evidence of dislocated cartilage, with frequent 
episodes of "locking," pain, and effusion into the knee 
joint.  

Symptomatic residuals of removal of a semilunar cartilage 
warrant a maximum 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  

Also, 38 C.F.R. § 4.71a, Diagnostic Code 5256 provides for a 
30 percent evaluation when the knee is ankylosed in a 
favorable angle in full extension, or in slight flexion 
between zero degrees and 10 degrees.  

Under 38 C.F.R. § 4.71a, DC 5262 impairment of the tibia and 
fibula with malunion and with slight knee or ankle 
disability, a 10 percent rating is warranted.  With malunion 
and with moderate knee or ankle disability, a 20 percent 
rating is assigned but with marked knee or ankle disability a 
30 percent rating is assigned.  

Under 38 C.F.R. § 4.71a, DC 5263 a 10 percent rating is 
assigned for genu recurvatum (acquired, traumatic, with 
weakness and insecurity in weight-bearing objectively 
demonstrated).  

Spinal Rating Criteria

The criteria for evaluating IVDS, also called disc disease, 
were revised effective September 23, 2002, and renumbered 
under 38 C.F.R. § 4.71a, DC 5293 as DC 5243.  

The criteria for evaluating spinal disabilities, other than 
IVDS, under 38 C.F.R. § 4.71a, Diagnostic Codes 5285 
through 5295 ("the old criteria") were revised effective 
September 26, 2003, at which time the diagnostic codes were 
renumbered.  

Generally, where the law or regulation change after a claim 
has been filed or reopened but before a final decision, the 
most favorable version most will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  However, the revised law or 
regulation will not be applied prior to the stated effective 
date.  VAOGCPREC 3-2000 (Apr. 10, 2000).  

Because the initial claim for service connection was received 
on October 23, 2002, after the change in the IVDS rating 
criteria, only the new IVDS criteria may be applied.  

Because the claim was received prior to the change in the 
spinal rating criteria, other than IVDS, both the old and the 
new spinal criteria for disabilities other than IVDS must be 
applied, although in rating such disorders prior to the 
September 2003 rating change, only the old spinal rating 
criteria may be applied.  

Under the new Diagnostic Code 5243, IVDS or disc disease, is 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining separate evaluations 
of the chronic orthopedic and neurologic manifestations, 
whichever method results in the higher rating.  If there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a maximum 60 percent 
rating is warranted.  The revised IVDS rating criteria do not 
provide for an evaluation in excess of 60 percent on the 
basis of the total duration of incapacitating episodes.  

Note 1 to the revised Diagnostic Code 5293 defines an 
incapacitating episode as a period of acute signs and 
symptoms that requires bed rest prescribed by and treatment 
by a physician.  Supplementary Information in the published 
final regulations states that treatment by a physician would 
not require a visit to a physician's office or hospital but 
would include telephone consultation with a physician.  If 
there are no records of the need for bed rest and treatment, 
by regulation, there are no incapacitating episodes.  67 Fed. 
Reg. 54345, 54347 (August 22, 2002).

Under both the old and the new IVDS criteria, separate 
evaluation of the orthopedic and neurologic components of a 
spinal disability, for combination under 38 C.F.R. § 4.25, 
was permissible.  See Bierman v. Brown, 6 Vet. App. 125 
(1994).  

However, assigning separate ratings for combination may not 
be permitted to result in pyramiding under 38 C.F.R. § 4.14 
- which prohibits "[t]he evaluation of the same disability 
under various diagnoses".  See Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  See, too, Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994) (the critical element is if symptoms of 
one condition are duplicative of or overlapping of another).  
Thus, a rating for IVDS may not be assigned while at the same 
time assigning separate ratings for the orthopedic and the 
neurologic components of IVDS.  

Under 38 C.F.R. § 4.20, in rating peripheral neuropathy 
attention is given to sensory or motor impairment as well as 
trophic changes (described at 38 C.F.R. § 4.104, Diagnostic 
Code 7115").  

Peripheral neuropathy which is wholly sensory is mild or, at 
most, moderate.  With dull and intermittent pain in a typical 
nerve distribution, it is at most moderate.  With no organic 
changes it is moderate or, if of the sciatic nerve, 
moderately severe.  With loss of reflexes, muscle atrophy, 
sensory disturbance, and constant pain that at times is 
excruciating, it is at most severe.  Peripheral nerves 
ratings are for unilateral involvement; when bilateral, 
combine with application of the bilateral factor.  38 C.F.R. 
§§ 4.123, 4.124, 4.124a.  

The criterion for a 10 percent rating for neurological 
abnormality of an upper extremity, is mild incomplete 
paralysis of either the median or ulnar nerve of either the 
major or minor extremity.  A 20 percent rating is warranted 
for moderate incomplete paralysis if the median or ulnar 
nerve of the minor extremity and 30 percent when involving 
the major extremity.  38 C.F.R. § 4.124a, Diagnostic Codes 
8515, 8516.  

Handedness is determined by the evidence of record, or by 
testing on VA examination.  Only one hand shall be considered 
dominant.  38 C.F.R. § 4.69.  

"'Sciatic' refers to the sciatic nerve; sciatica is used to 
refer to 'a syndrome characterized by pain radiating from the 
back into the buttock and into the lower extremity along its 
posterior or lateral aspect, and most commonly caused by 
prolapse of the intervertebral disk' the term is also used to 
refer to pain anywhere along the course of the sciatic 
nerve'."  Ferraro v. Derwinski, 1 Vet. App. 326, 329-30 
(1991).  

Sciatic neurological manifestations are rated under 
Diagnostic Code 8520 as paralysis of the sciatic nerve.  The 
criterion for a 10 percent rating is mild incomplete 
paralysis.  The criterion for a 20 percent is moderate 
incomplete paralysis and 40 percent when moderately severe.  
When severe with marked muscular atrophy, 60 percent is 
warranted and 80 percent is warranted for complete paralysis 
(with foot drop, no active movement possible below the knee, 
and weakened or, very rarely, lost knee flexion).  See also 
38 C.F.R. § 4.124a, Diagnostic Codes 8620, 8720 (for sciatic 
neuritis and neuralgia). 

Note that the maximum for complete neuropathy of lower 
extremity peripheral nerves other than the sciatic nerve 
(Diagnostic Codes 8520 through 8530) is no more than 
40 percent and only when there is motor impairment.  

Old Spinal Rating Criteria Other Than IVDS

Under 38 C.F.R. § 4.71a, Diagnostic Code 5285 residuals of a 
vertebral fracture without spinal cord involvement and 
without abnormal mobility requiring a neck brace (jury mast), 
is rated based on definite limitation of motion or muscle 
spasm, adding 10 percent for demonstrable vertebral body 
deformity.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5286 complete bony 
fixation of the entire spine (ankylosis) in a favorable angle 
warrants a 60 percent rating.  If in an unfavorable angle, 
with marked deformity and involvement of major joints or 
without other joint involvement, a 100 percent rating is 
warranted. 

Under Diagnostic Code 5287 a 30 percent rating is warranted 
for favorable and a 40 percent rating for unfavorable 
ankylosis of the cervical spine.  Under Diagnostic Code 5288 
a 20 percent rating is warranted for favorable and a 30 
percent rating for unfavorable ankylosis of the dorsal spine.  
Under Diagnostic Code 5289 a 40 percent rating is warranted 
for favorable and 50 percent for unfavorable ankylosis of the 
lumbar spine.  

Under Diagnostic Code 5290 limited motion of the cervical 
spine when moderate warrants a 20 percent rating and 30 
percent when severe.  Under Diagnostic Code 5291 10 percent 
is highest rating for limited dorsal spine motion and must be 
either moderate or severe.  Under Diagnostic Code 5292 
limited lumbar motion warrants a 20 percent rating when 
moderate and 30 percent when severe. 

Under Diagnostic Code 5294 a sacro-iliac injury or weakness 
was rated under Diagnostic Code 5295 as a lumbosacral strain.  
Under Diagnostic Code 5295 a lumbosacral strain with muscle 
spasm on extreme forward bending with loss of lateral spine 
motion, a 20 percent rating is warranted.  When severe with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, a 
maximum 40 percent rating is warranted. 

New Spinal Rating Criteria

The old spinal rating criteria focused on subjective factors 
such as the degree of ankylosis or limitation of motion (old 
Diagnostic Code 5286 through 5289 and 5290 through 5292), 
except that other factors were taken into consideration for 
residuals of a vertebral fracture (formerly Diagnostic Code 
5285) and sacro-iliac injury and weakness and lumbosacral 
strains (formerly Diagnostic Codes 5294 and 5295).  

The Diagnostic Codes for rating spinal disorders were also 
renumbered, including renumbering the Diagnostic Code for 
limited cervical motion, Diagnostic Code 5290, as Diagnostic 
Code 5237 (lumbosacral or cervical strain) and Diagnostic 
Code 5242 (degenerative arthritis of the spine);  renumbering 
the Diagnostic Code 5292 for limited lumbar motion, as 
Diagnostic Code 5237 (lumbosacral or cervical strain) and 
Diagnostic Code 5242 (degenerative arthritis of the spine).  

The new spinal rating criteria created a General Rating 
Formula for Diseases and Injuries of the Spine (General 
Rating Formula) which by encompassing symptoms such as pain 
(radiating or not), stiffness, and aching takes those into 
account, removing any requirement that there be such symptoms 
for any particular rating.  68 Fed. Reg. at 51454 - 51455 
(August 27, 2003).  

The thoracolumbar and cervical spinal segments are rated 
separately except when there is unfavorable ankylosis of both 
spinal segments, i.e., the entire spine, which is rated as a 
single disability.  Note 6 to the General Rating Formula.  

The General Rating Formula provides ratings based on limited 
spinal motion in either forward flexion or the combined 
ranges of motion of a spinal segment, or for either favorable 
or unfavorable ankylosis, or with respect to the entire spine 
a loss of more than 50 percent vertebral body height due to 
vertebral fracture or muscle spasm and guarding.  

Note 2 to the General Rating Formula sets forth maximum 
ranges of motion of the spinal segments, which under Note 4 
are measured to the nearest five (5) degrees, although a 
lesser degree of motion may be considered normal under the 
circumstances set forth in Note 3.  

Note 2 to the General Rating Formula provides that normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and right and left lateral 
flexion are zero to 80 degrees.  The sum of these is the 
combined range of motion, which for the cervical spine is a 
normal combined range of motion of 340 degrees.  

Note 2 to the General Rating Formula provides that normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The sum of these 
is the combined range of motion, which for the thoracolumbar 
spine is 240 degrees.  

Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  Note 5 of 
the General Rating Formula.  

A 20 percent rating is warranted for limited cervical spine 
motion when forward flexion is greater than 15 degrees but 
not greater than 30 degrees; or the combined range of motion 
of the cervical spine is not greater than 170 degrees (the 
maximum combined range of motion being 340 degrees); or if 
there is either (1) muscle spasm or (2) guarding severe 
enough to result in abnormal gait or abnormal spinal contour, 
e.g., scoliosis, reversed lordosis, or abnormal kyphosis.  A 
30 percent rating is warranted for limited cervical spine 
motion when forward flexion is 15 degrees or less; or, there 
is favorable ankylosis of the entire cervical spine; 40 
percent is assigned for unfavorable ankylosis of the entire 
cervical spine; and 100 percent if there is unfavorable 
ankylosis of the entire spine.  

A 20 percent rating is warranted for limited thoracolumbar 
motion when forward flexion is greater than 30 degrees but 
not greater than 60 degrees; or the combined range of motion 
is not greater than 120 degrees (the maximum combined range 
of motion being 240 degrees); or if there is either (1) 
muscle spasm or (2) guarding severe enough to result in 
abnormal gait or abnormal spinal contour, e.g., scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for limited thoracolumbar 
motion when forward flexion is to 30 degrees or less; or, 
there is favorable ankylosis of the entire thoracolumbar 
spine; 50 percent is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine; and 100 percent for 
unfavorable ankylosis of the entire spine.  

Preliminary Considerations

Right Knee Meniscal Tear

The Veteran is not service-connected for residuals of a 
meniscal tear of the right knee.  However, the Board will 
address whether symptoms due to this meniscal tear must be 
considered for rating purpose together with the symptoms due 
to Osgood-Schlatter's disease of the right knee for rating 
purposes.  

In this regard, the March 2004 VA examiner stated that this 
meniscal tear was not a manifestation of Osgood-Schlatter's 
disease.  Similarly, an October 2006 VA examiner stated that 
while the meniscal tear was not felt to be a direct 
consequence of the Osgood-Schlatter's disease itself, the 
symptoms of both conditions could be overlapping.  On the 
other hand, the March 2004 VA examiner commented that the 
Veteran was experiencing very little symptomatology 
associated with the torn right medial meniscus.  Under 
Diagnostic Code 5258 a dislocated semilunar cartilage is 
rated on the basis of symptoms of locking, pain, and effusion 
into the joint.  The symptoms of pain and joint effusion from 
the meniscal tear can overlap those due to Osgood-Schlatter's 
disease.  However, there is nothing in the record that 
suggests that Osgood-Schlatter's disease causes locking of 
the joint.  To the contrary, the evidence indicates that the 
pathology due to Osgood-Schlatter's disease is extra-
articular (outside the knee joint) and not intra-articular 
(inside the knee joint).  Accordingly, the Veteran's 
complaints of locking of the right knee will not be 
considered for rating purposes.  Moreover, despite his 
complaints of locking, repeated examinations have not 
confirmed any actual locking of the right knee.  

Fibromyalgia

"[F]ibro is a prefix denoting relationship to fibers" and 
"myalgia is "muscular pain."  Hoag v. Brown, 4 Vet. App. 209, 
211 (1993).  

The Veteran is not service-connected for fibromyalgia.  
Diagnostic Code 5025 sets forth the rating criteria for 
fibromyalgia which include widespread musculoskeletal pain 
and tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms.  A note to Diagnostic Code 5025 states that 
widespread pain means pain in both the left and right sides 
of the body, that is both above and below the waist, and that 
affects both the axial skeleton (i.e., cervical spine, 
anterior chest, thoracic spine, or low back) and the 
extremities. 

Enthesitis is inflammation of the muscular or endinous 
attachment to the bone.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY, 27th Ed.1998.  

In November 2006 Dr. C. N. B. stated, after a record review 
and examination, that he could not find any trigger points 
and, so, concluded that the Veteran did not have 
fibromyalgia; rather, his spinal DDD explained many of his 
current symptoms.  However, this conclusion is contradicted 
by the vast weight of the evidentiary record which 
conclusively shows that the Veteran does have nonservice-
connected fibromyalgia.  Indeed, he had been treated for it 
for many years and his award of SSA disability benefits was 
predicated in part upon his fibromyalgia.  

So, to the extent that Dr. C. N. B. would attribute all of 
the Veteran's myriad complaints to his service-connected 
spinal DDD, the Board must find that only the symptoms 
located in the anatomical portions of the Veteran's body 
covered by the service-connected disorders, i.e., the knees 
and cervical and thoracolumbar spinal segments, will be 
considered for rating purposes with the exception of 
radicular symptomatology of the upper and lower extremities 
due to the service-connected spinal disorders.  This is 
because the evidence indicates the progressive onset of the 
fibromyalgia since 1996 of 1997.  Also, 

Dr. G. J. F. reported in November 2002 that the Veteran had 
pain in multiple areas that did not all fit in which his 
chronic knee pain.  Also, the March 2004 VA examiner stated 
that as pertaining to each knee fibromyalgia was separate and 
distinct from and not connected with his Osgood-Schlatter's 
disease and that while each could cause problems in the lower 
extremities, the fibromyalgia symptoms were more significant 
and the Osgood-Schlatter's disease did not cause significant 
functional limitation or limitation of motion or weakened 
movement, or excess fatigability or incoordination.  

As to the service-connected spinal disorders, the 2005 VA 
examiner stated that the spinal DDD was aggravated at least 
in part due to Osgood-Schlatter's disease, and this was the 
basis for the grant of service connection for spinal DDD.  
However, there is nothing in the record which would provide a 
basis for attributing any portion of the limitation of motion 
of either the cervical or thoracolumbar limitation of motion 
to the nonservice-connected fibromyalgia.  Accordingly, all 
limitation of motion of these spinal segments will be 
considered, for rating purposes, to be due to the service-
connected spinal DDD.  

Initial 10 percent rating for Osgood-Schlatter's disease of 
the left knee and Initial 10 percent rating for Osgood-
Schlatter's disease of the right knee

After a thorough review of the entire record, the Board finds 
that the Veteran's knee disabilities have each been 
appropriately evaluated as 10 percent disabling since the 
effective date of the grant of service connection for those 
disorders, the date of receipt of his original claim for 
service connection, and do not warrant a higher disability 
rating at any time since then.  

Attention has been drawn to the Veteran's having crepitus and 
Dr. C. N. B. asserted that a higher rating was warranted, at 
least in part, due to pain and crepitus.  Under 38 C.F.R. 
§ 4.59 crepitation either in the soft tissues, such as the 
tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased.  Flexion elicits such manifestations.  
That regulation also provides that painful motion is an 
important factor of disability, and that painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  Here, 
the evidence shows that the Veteran has crepitus but his pain 
and crepitus are not shown to be productive of such 
dysfunction as to warrant ratings in excess of the initial 10 
percent evaluations assigned.  Moreover, Dr. C. N. B. also 
indicated that a higher rating was warranted due to the 
Veteran's use of a cane.  While that physician stated that 
the Veteran does not have fibromyalgia, clearly the Veteran 
feels otherwise since he filed a claim for service connection 
for that disease and the other evidence clearly establishes 
that he has fibromyalgia.  After a review of the entire 
record, the Board is left with the clear conclusion, as 
indicated in the March 2004 VA examination, that it is the 
progressive nature of the Veteran's fibromyalgia which has 
caused his lower extremity weakness and necessitated his need 
for a cane, or at times two canes, as an ambulatory aid.  

Although the Veteran has complained of giving way and locking 
of each knee, testing of ligamentous stability has not 
document the presence of any subluxation or instability of 
either knee.  Nor have repeated examinations found any 
clinical corroboration of his complaint of locking.  Further, 
he does not have a compensable degree of limitation of motion 
of either knee.  In this regard, while there is some evidence 
suggesting that he does not have full extension of the knees, 
there is nothing in the record which demonstrates that he is 
unable to stand erect.  When standing erect the knees are in 
full extension and, thus, limitation of extension is not 
shown.  For the next higher rating of 20 percent based on 
limitation of flexion, flexion would have to be limited to 30 
degrees.  However, this is not shown.  In this regard, Dr. C. 
N. B. reported in November 2006 that flexion was limited, 
bilaterally, to only 45 degrees.  However, this finding, 
which alone would warrant a 10 percent rating, is not 
corroborated by other tests of range of motion.  Rather, 
except for the March 2004 VA examination which found flexion 
was to 60 or 70 degrees, all other tests of knee flexion have 
found at least double the range of flexion reported by Dr. C. 
N. B.  

Nevertheless, the current 10 percent ratings encompass his 
knee pathology together with functional limitation due to 
painful motion and any crepitus. 

Thus, the Board concludes that the record as a whole does not 
show persistent symptoms that equal or more nearly 
approximate the criteria for an evaluation higher than 10 
percent for either knee at any time since the date of receipt 
of his original claim for service connection.  See Fenderson, 
supra.  In other words, the Veteran's knee disabilities have 
each been no more than 10 percent disabling since that date, 
so his ratings cannot be "staged" because the 10 percent 
ratings are his greatest level of functional impairment since 
that date.  

Thus, in conclusion, the Board concludes that initial 
disability ratings in excess of 10 percent for each knee are 
not warranted at any time since the date of receipt of his 
original claim for service connection.  

Initial 20 percent rating for Cervical DDD

Dr. E. S. reported in November 2003 that the Veteran had 
persistent complaints of neck pain and back pain with 
radiation to the upper and lower extremities, along with 
stiffness and diffuse myalgia and arthralgia.  An EMG had 
revealed early bilateral carpal tunnel syndrome.  

In considering the new IVDS rating criteria, there is no 
evidence of any incapacitating episodes, i.e., bed rest 
prescribed by a physician, and, so, an increased rating under 
the new IVDS on that basis is not warranted.  This is true 
despite the November 2006 VA examination which indicated that 
he had 14 days of episodes of incapacitation.  Neither that 
examination, nor any other, found that the Veteran had had to 
have bed rest prescribed by and treatment by a physician for 
either cervical or thoracolumbar spine disability, as 
required by Note 1 to Diagnostic Code5243. 

Under the old spinal rating criteria, a 30 percent rating 
would be warranted for moderate limitation of motion with a 
demonstrable vertebral deformity or for severe limitation of 
motion.  A 40 percent rating would be warranted for a severe 
cervical strain, analogously under DC 5295.  

Otherwise, under the new spinal rating criteria a 30 percent 
rating is assigned when forward flexion of the cervical spine 
is to 15 degrees or less; or, there is favorable ankylosis of 
the entire cervical spine.  A 40 percent rating is warranted 
when there is unfavorable ankylosis of the entire cervical 
spine.  

The findings of record make it clear that the Veteran does 
not have moderate limitation of motion with muscle spasm, 
severe limitation of motion, or a severe cervical strain.  
While the November 2006 VA examination found that flexion was 
limited to only 15 degrees, which on its face would warrant a 
30 percent rating, that was noted to be limitation of active 
flexion.  Passive flexion was to 25 degrees with pain only 
beginning at 25 degrees.  In light of the other findings on 
testing of cervical flexion, which revealed substantially 
greater than 15 degrees of active cervical flexion, the Board 
finds that this single and isolated findings is not 
sufficiently probative, in light of the evidence as a whole, 
as to warrant the next higher rating of 30 percent.  

Further, the evidence does not establish additional 
impairment due to other factors such as pain, fatigue or 
weakness.  Also, there is no neurological impairment 
warranting a separate rating, for combination, with the 
orthopedic impairment.  As to this, the findings of CTS are 
separate and distinct from the service connection cervical 
DDD and, so, may not be considered for rating purposes.  

Accordingly, the clinical findings establish that a rating in 
excess of 20 percent is not warranted at any time since the 
grant of service connection.  

Initial 20 percent rating for Thoracolumar DDD Prior to March 
6, 2009

To warrant a rating higher than 20 percent under the old 
criteria for limitation of motion of the lumbar spine, 
Diagnostic Code 5292, the Veteran would have to have severe 
limitation of motion.  The record shows that he some 
limitation of motion, the findings do not more nearly 
approximate or equate to severe limitation of motion of the 
lumbar, the criteria for the next higher rating under the old 
Diagnostic Code 5292.  

To warrant a rating higher than 20 percent under the old 
criteria for lumbosacral strain, Diagnostic Code 5295, the 
Veteran would have to have severe lumbosacral strain.  The 
record shows that listing of the spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or abnormal mobility on forced 
motion were not demonstrated.  The reported findings do not 
more nearly approximate or equate to severe impairment, the 
criteria for the next higher rating under the old Diagnostic 
Code 5295.  

As for objective neurological abnormalities, any decreased 
sensation was not shown to be in an anatomical distribution 
which would follow a nerve root distribution of any nerve 
impaired by the DDD.  Rather, the diminished sensation is in 
a diffuse patter, consistent with the nonservice-connected 
fibromyalgia.  Also, while the 2006 VA examination might 
suggest that the Veteran has some urinary symptoms due to his 
thoracolumbar pathology, on VA examination in March 2005 he 
specifically denied having bowel or bladder symptoms due to 
this disorder. 

As for incapacitating episodes, there is no evidence of any 
incapacitating episodes, i.e., bed rest prescribed by a 
physician, and, so, an increased rating under the new IVDS on 
that basis is not warranted.  

For the current criteria for orthopedic manifestations under 
the new General Rating Formula, considering pain and 
functional loss due to pain and limited flexion, the findings 
of range of motion do not more nearly approximate or equate 
to limitation of forward flexion of the lumbar spine to 30 
degrees or less. 

For the above reasons, the preponderance of the evidence is 
against a claim for a rating higher than 20 percent for 
thoracolumar DDD, considering 38 C.F.R. §§ 4.40 and 4.45.  

A 40 percent rating for Thoracolumbar DDD Since March 6, 2009

Here, there is no evidence of ankylosis which would warrant a 
50 percent rating under the old spinal criteria of Diagnostic 
Code 5289 or under the new spinal rating criteria.  Also, 
there is no evidence of vertebral deformity and, so, a 60 
percent rating is not warranted under the old spinal rating 
criteria of Diagnostic Code 5285.  The current 40 percent 
rating is the highest schedular rating under the old spinal 
rating criteria for limitation of motion (Diagnostic Code 
5292) and lumbosacral strain (Diagnostic Code 5295).  

As to the new IVDS rating criteria, there is no evidence of 
any incapacitating episodes, i.e., bed rest prescribed by a 
physician, and, so, an increased rating under the new IVDS on 
that basis is not warranted.  

This leaves only the matter of whether a combination of 
orthopedic and neurologic symptoms would result in a higher 
rating.  Although there is some evidence of decreased 
sensation, this is not shown to be in an anatomical 
distribution which would follow a nerve root distribution of 
any nerve impaired by the DDD.  Rather, the diminished 
sensation is in a diffuse patter, consistent with the 
nonservice-connected fibromyalgia.  Otherwise, his has no 
radicular symptoms of the sciatic or any other nerve of the 
lower extremities.  He does not use a back brace, and can do 
normal activities, e.g., driving, bathing, and feeding 
without assistance.  Accordingly, a separate neurologic 
rating, for combination with the current orthopedic 
manifestations, is not in order.  

In sum, the evidence simply does not establish that the 
Veteran's service-connected lumbar disability is of such 
severity as to warrant a rating in excess of the current 40 
percent at any time during this appeal.  

Extraschedular

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.  The threshold 
factor for extraschedular consideration is a finding that the 
evidence presents such an exceptional disability picture that 
the available schedular ratings for the service-connected 
disability are inadequate.  This is accomplished by comparing 
the level of severity and symptomatology of the 
service-connected disability with the established criteria.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. 
Peake, 572 F.3d 1366 (Fed.Cir. 2009). 

If the criteria reasonably describe a veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun, Id. 

Comparing the Veteran's current disability levels and 
symptomatologies to the Rating Schedule, the degree of 
disability for each disorder is contemplated by the Rating 
Schedule and the assigned schedule ratings are adequate.  
Even if this were not the case, the disorders have not caused 
marked interference with his employment, i.e., beyond that 
contemplated by his assigned rating, or otherwise rendered 
impractical the application of the regular schedular 
standards.  Here, it was only after he developed the 
progressive onset of nonservice-connected fibromyalgia that 
his employment was terminated.  It is his fibromyalgia which 
is by far the most disabling component of his overall 
disability picture.  Admittedly, his overall functional 
impairment due to his service-connected disorders may hamper 
his performance in some respects, but certainly not to the 
level that would require extra-schedular consideration since 
those provisions are reserved for very special cases of 
impairment that simply is not shown here.  Thus, no referral 
for extraschedular consideration is required.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

Lastly, since the preponderance of the evidence is against 
the claims, the benefit of the doubt rule does not apply.  38 
C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
The benefits sought on appeal are accordingly denied.  


ORDER

Service connection for fibromyalgia is denied. 

An initial disability rating in excess of 10 percent for 
Osgood-Schlatter's disease of the left knee is denied. 

An initial disability rating in excess of 10 percent for 
Osgood-Schlatter's disease of the right knee is denied. 

An initial rating in excess in excess of 20 percent for 
cervical spine DDD is denied.  

An initial rating in excess of 20 percent for thoracolumbar 
DDD, prior to March 6, 2009, and to a rating in excess with 
40 percent thereafter is denied.  




REMAND

In an October 2009 NOD the Veteran's attorney specifically 
disagreed with the effective date of March 6, 2009, for a 
TDIU rating assigned by the July 2009 rating decision.  By 
filing an NOD, the Veteran's attorney has initiated appellate 
review of this issue.  The next step in the appellate process 
is for the RO to issue to the Veteran and the Veteran's 
attorney an SOC.  See 38 C.F.R. § 19.29 (2009); Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  Consequently, this 
matter must be remanded to the RO for the issuance of a SOC.  
The Board emphasizes, however, that to obtain appellate 
review of an issue not currently in appellate status, a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2009).  

In a letter dated December 23, 2009, the Veteran's attorney 
stated that the Veteran had chosen to resolve the 
disagreement through a Decision Review Officer.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue to the Veteran and the 
Veteran's attorney an SOC addressing the claim 
for an effective date prior to March 6, 2009, 
for a TDIU rating.  Along with the SOC, the RO 
must furnish to the Veteran and the Veteran's 
attorney a VA Form 9 (Appeal to Board of 
Veterans' Appeals), and afford them the 
applicable time period for perfecting an appeal 
as to this issue.

The Veteran and the Veteran's attorney are 
hereby reminded that appellate consideration of 
the matter identified above (an effective date 
prior to March 6, 2009, for a TDIU rating) may 
be obtained only if a timely appeal is 
perfected.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran and the 
Veteran's attorney have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


